

116 S2851 ES: To amend section 442 of title 18, United States Code, to exempt certain interests in mutual funds, unit investment trusts, employee benefit plans, and retirement plans from conflict of interest limitations for the Government Publishing Office. 
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



116th CONGRESS1st SessionS. 2851IN THE SENATE OF THE UNITED STATESAN ACTTo amend section 442 of title 18, United States Code, to exempt certain interests in mutual funds,
			 unit investment trusts, employee benefit plans, and retirement plans from
			 conflict of
 interest limitations for the Government Publishing Office. 1.Government Publishing Office(a)In generalSection 442 of title 18, United States Code, is amended to read as follows:422.Government Publishing Office(a)DefinitionsIn this section—(1)the terms diversified, employee benefit plan, holding, mutual fund, and unit investment trust have the meanings given those terms under section 2640.102 of title 5, Code of Federal Regulations, or any successor thereto; and(2)the term printing-related interest means an interest, direct or indirect, in—(A)the publication of any newspaper or periodical;(B)any printing, binding, engraving, or lithographing of any kind; or(C)any contract for furnishing paper or other material connected with the public printing, binding, lithographing, or engraving.(b)Offense(1)In generalExcept as provided in paragraph (2), the Director of the Government Publishing Office shall not, during his or her continuance in office, have any printing-related interest.(2)Exception for mutual funds, unit investment trusts, employee benefit plans, and retirement plansIt shall not be a violation of paragraph (1) for the Director of the Government Publishing Office to have an interest in a diversified mutual fund, diversified unit investment trust, employee benefit plan, investment fund under the Thrift Savings Plan under subchapter III of chapter 84 of title 5, or pension plan established or maintained by a State government or any political subdivision of a State government for its employees that has 1 or more holdings that are printing-related interests if the fund, trust, or plan does not exhibit a practice of concentrating in printing-related interests.(c)PenaltyWhoever violates subsection (b)(1) shall be fined under this title, imprisoned for not more than 1 year, or both..(b)Technical and conforming amendmentThe table of sections for chapter 23 of title 18, United States Code, is amended by striking the item relating to section 442 and inserting the following:442. Government Publishing Office..Passed the Senate November 13, 2019.Secretary